DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.

Status of Claims
Claims 1, 3, 5, 7-8, 11-13, 15-16, 18-19, and 46-48 are pending, claims 2, 4, 6, 9-10, 14, 17, and 20-45 are cancelled, and claims 1, 3, 5, 7-8, 11-13, 15-16, 18-19, and 46-48 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument “neither Cohen teach or suggest spacer elements that include a proximal facing surface an entirety of which extends in a first does not mean there is only one proximal facing surface and one distal facing surface. The limitation recites “each of which includes...”, which is interpreted by the Examiner to mean that there is more than one proximal facing surface and more than one distal facing surface. Second, the examiner interpreted the proximal facing surface having “an entirety of which extends in a first single plane” and the distal facing surface having “an entirety of which extends in a second single plane”. Please see the annotated image below for the updated interpretation of the art by the Examiner.

    PNG
    media_image1.png
    352
    318
    media_image1.png
    Greyscale


Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities: 
In claims 1, 7, and 13, the limitation “proximal facing surface an entirety of which” should read “proximal facing surface, an entirety of which”.  
In claims 1, 7, and 13, the limitation “distal facing surface an entirety of which” should read “proximal facing surface, an entirety of which”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 13, 15, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 4,686,963), in view of Chiba (US 5,860,912).
As to Claim 1, Cohen discloses a steerable endoscope (e.g., 20, Fig.
2) comprising: a shaft (e.g., 32, Fig. 2) having a distal end, a proximal end, and an articulating region (e.g., 36, Fig. 2) therebetween (e.g., col. 4, l. 67-col. 5, l.7), wherein (e.g., 62a) for electronic leads (intended use limitation) and a second longitudinal hole (e.g.,
64) for optical fibers separately passing therethrough (intended use limitation), at least one optical fiber passes through the second longitudinal hole (e.g., col. 7, l.55-col. 8, l. 2), wherein the articulating region further comprises a wire spine (e.g., 60, Figs. 3, 3B-D, 4) having a distal end and a proximal end (e.g., col. 6, II. 36-68); a plurality of stacked spacer elements (e.g., 52, Figs. 3C, 5A), each of which is coaxially mounted on the wire spine (e.g., col. 5, II. 46-51; col. 5, l. 64 - col. 6, l.5) and each of which includes a proximal facing surface an entirety of which extends in a first single plane (see image below), and a distal facing surface an entirety of which extends in a second single plane (see image below); a steering and brake assembly (e.g., 44, Fig. 2) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft (e.g., col. 5, II. 19-30). Cohen appears to be silent as to electronic leads. Cohen does not appear to specifically disclose a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site.
Chiba is directed to a flexible, stereoscopic endoscope (Fig. 1) having two CCDs and two corresponding objective lens systems 21R and 21L as well as two light guides 10 corresponding to two illumination lens which are mounted on an illumination window opposed against each end surface, and is outputted forwardly, to illuminate an object (col. 7, II. 51-67) and Chiba teaches a pair of electronic image sensor assemblies (e.g., 21R/L, 22R/L, Fig. 7) optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site (col. 7, II. 51-67).
prima facie obvious to one having ordinary skill in the art to provide the flexible, stereoscopic imaging capabilities as taught by Chiba for the advantage of providing improved image resolution, more advanced camera technology, and stereoscopic imaging capabilities. Cohen as modified by Chiba would be a stereoscopic endoscope and because the cameras need power, the modification includes electrical leads (e.g., 23R, 23L) to the CCDs wherein at least one electronic lead passes through a first longitudinal hole to reach the CCDs, for example (col. 8, II. 13-21).

    PNG
    media_image1.png
    352
    318
    media_image1.png
    Greyscale

As to Claim 3, Cohen and Chiba disclose the steerable stereoscopic endoscope according to Claim 1, as discussed above. Cohen further discloses a distal deck mounted to the distal end of the wire spine and a proximal deck mounted to the proximal end of the wire spine (e.g., see annotated Fig. 3 below).

    PNG
    media_image2.png
    253
    689
    media_image2.png
    Greyscale


As to Claim 5, Cohen and Chiba disclose the steerable stereoscopic endoscope according to Claim 1, as discussed above. Cohen further discloses fiber optic illumination bundles for delivering light to the distal end of the shaft (col. 5, II. 8-17).
As to Claim 13, Cohen discloses a steerable endoscope (e.g., 20, Fig.
2) comprising: a shaft (e.g., 32, Fig. 2) having a distal end, a proximal end, and an articulating region (e.g., 36, Fig. 2) therebetween (e.g., col. 4, l. 67-col. 5, l. 7), wherein the articulating region comprises a first longitudinal hole (e.g., 62a) for electronic leads (intended use limitation) and a second longitudinal hole (e.g.,
64) for optical fibers separately passing therethrough (intended use limitation), at least one optical fiber passes through the second longitudinal hole (e.g., col. 7, l.55-col. 8, l. 2), wherein the distal end of the shaft comprises a wire spine (e.g., 60, Figs. 3, 3B-D, 4) having a distal end and a proximal end (e.g., col. 6, II. 36-68), a first deck mounted to the distal end of the wire spine and a second deck mounted to the proximal end of the wire spine (see annotated Fig. 3 below); a plurality of stacked spacer elements (e.g., 52, Figs. 3C, 5A), each of which is coaxially mounted on the wire (e.g., col. 5, II. 46-51; col. 5, l. 64 - col. 6, l.5) and each of which includes a proximal facing surface an entirety of which extends in a first single plane (see image below), and a distal facing surface an entirety of which extends in a second single plane (see annotated image below).

    PNG
    media_image2.png
    253
    689
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    352
    318
    media_image1.png
    Greyscale


Cohen appears to be silent as to electronic leads. Cohen does not appear to specifically disclose a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site.
Chiba is directed to a flexible, stereoscopic endoscope (Fig. 1) having two CCDs and two corresponding objective lens systems 21R and 21L as well as two light guides (col. 7, II. 51-67) and Chiba teaches a pair of electronic image sensor assemblies (e.g., 21R/L, 22R/L, Fig. 7) optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site (col. 7, II. 51-67).
It would have been prima facie obvious to one having ordinary skill in the art to provide the flexible, stereoscopic imaging capabilities as taught by Chiba for the advantage of providing improved image resolution, more advanced camera technology, and stereoscopic imaging capabilities. Cohen as modified by Chiba would be a stereoscopic endoscope and because the cameras need power, the modification includes electrical leads (e.g., 23R, 23L) to the CCDs wherein at least one electronic lead passes through a first longitudinal hole to reach the CCDs, for example (col. 8, II. 13-21).
As to Claim 15, Cohen and Chiba disclose the steerable stereoscopic endoscope according to Claim 13, as discussed above. Cohen further discloses a third deck (e.g., an intermediary vertebrae 52, Fig. 3) disposed intermediate the first deck and the second deck, and further wherein the third deck is slidably mounted on the wire spine (Fig. 3B).
As to Claim 18, Cohen and Chiba disclose the steerable stereoscopic endoscope according to Claim 13, as discussed above. Cohen further discloses fiber optic illumination bundles for delivering light to the distal end of the shaft (col. 5, II. 8-17).
As to Claim 19, Cohen and Chiba disclose the steerable stereoscopic endoscope according to Claim 13, as discussed above. Cohen further discloses a steering and brake assembly (e.g., 44, Fig. 2) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft (e.g., col. 5, II. 19-30).

Claims 7-8 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 4,686,963), in view of Chiba (US 5,860,912) and Buehs (US 2012/0041266).
As to Claim 7, Cohen discloses a steerable endoscope comprising: a shaft (e.g., 32, Fig. 2) having a distal end, a proximal end, and an articulating region (e.g., 36, Fig. 2) therebetween (e.g., col. 4, l. 67-col. 5, l. 7), wherein the articulating region comprises a first longitudinal hole (e.g., 62a) for electronic leads (intended use limitation) and a second longitudinal hole (e.g., 64) for optical fibers separately passing therethrough (intended use limitation), at least one optical fiber passes through the second longitudinal hole (e.g., col. 7,1.55-col. 8,1. 2), a wire spine (e.g., 60, Figs. 3, 3B-D, 4) having a distal end and a proximal end (e.g., col. 6, II. 36-68); a plurality of stacked spacer elements (e.g., 52, Figs. 3C, 5A), each of which is coaxially mounted on the wire spine (e.g., col. 5, II. 46-51; col. 5, l. 64 - col. 6, l. 5) and each of which includes a proximal facing surface an entirety of which extends in a first single plane (see annotated image below) and a distal facing surface as entirety of which extends in a second single plane (see annotated image below). Cohen discloses wherein the distal end of the shaft comprises at least two decks (see annotated Fig. 3 below) sealably connected but does not appear to specifically disclose the decks are connected by flexible metal bellows.


    PNG
    media_image2.png
    253
    689
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    352
    318
    media_image1.png
    Greyscale

Cohen appears to be silent as to electronic leads. Cohen does not appear to specifically disclose a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site.
Chiba is directed to a flexible, stereoscopic endoscope (Fig. 1) having two CCDs and two corresponding objective lens systems 21R and 21L as well as two light guides 10 corresponding to two illumination lens which are mounted on an illumination window opposed against each end surface, and is outputted forwardly, to illuminate an object (col. 7, II. 51-67) and Chiba teaches a pair of electronic image sensor (e.g., 21R/L, 22R/L, Fig. 7) optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site (col. 7, II. 51-67).
It would have been prima facie obvious to one having ordinary skill in the art to provide the flexible, stereoscopic imaging capabilities as taught by Chiba for the advantage of providing improved image resolution, more advanced camera technology, and stereoscopic imaging capabilities. Cohen as modified by Chiba would be a stereoscopic endoscope and because the cameras need power, the modification includes electrical leads (e.g., 23R, 23L) to the CCDs wherein at least one electronic lead passes through a first longitudinal hole to reach the CCDs, for example (col. 8, II. 13-21).
Regarding metal bellows, Buehs teaches the use of various articulating means for an endoscope shaft. Buehs teaches at least two decks (e.g., segments A and B) sealably connected by flexible metal bellows (e.g., 11, Fig. 6b).
It would have been prima facie obvious to one having ordinary skill in the art to provide the metal bellows as taught by Buehs for the advantage of providing a sheath comprising metal bellows protect the lines and/or the angling mechanics against soiling, damage and the penetration of steam in autoclaving.
As to Claim 8, Cohen. Chiba and Buehs disclose the steerable endoscope according to Claim 7, as discussed above. Cohen further discloses wherein the distal end of the wire spine being mounted to a deck and the proximal end of the wire spine being mounted to a deck (e.g., Fig. 3, 3C, col. 6, II. 43-54).
As to Claim 11, Cohen. Chiba and Buehs disclose the steerable stereoscopic endoscope according to Claim 7, as discussed above. Cohen further discloses fiber (col. 5, II. 8-17).
As to Claim 12, Cohen. Chiba and Buehs disclose the steerable stereoscopic endoscope according to Claim 7, as discussed above. Cohen further discloses a steering and brake assembly (e.g., 44, Fig. 2) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft (e.g., col. 5, II. 19-30).

Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 4,686,963) in view of Chiba (US 5,860,912) as applied to claim 15 above, and further in view of Buehs (US 2012/0041266).
As to Claim 16, Cohen and Chiba disclose the steerable stereoscopic endoscope according to Claim 15, as discussed above. Cohen and Chiba do not appear to specifically disclose wherein the first deck and the third deck are sealably connected by flexible metal bellows, and further wherein the second deck and the third deck are sealably connected by flexible metal bellows
Buehs teaches the use of various articulating means for an endoscope shaft. Buehs teaches at least two decks (e.g., segments A and B) sealably connected by flexible metal bellows (e.g., 11, Fig. 6b).
It would have been prima facie obvious to one having ordinary skill in the art to provide the metal bellows as taught by Buehs between the decks as taught by Cohen for the advantage of providing a sheath comprising metal bellows  lines and/or the angling mechanics against soiling, damage and the penetration of steam in autoclaving.

Claims 46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 4,686,963) in view of Chiba (US 5,860,912) as applied to claim 1 (for claim 46) and claim 13 (for claim 48) above, and further in view of Northrup (US 2009/0177185).
As to Claims 46 and 48, Cohen and Chiba disclose the steerable stereoscopic endoscope according to Claim 1 (for claim 46) and claim 13 (for claim 48), as discussed above. Cohen does not appear to specifically disclose the wire spine is composed of Nitinol and Chiba does not appear to remedy this deficiency.
Northrup is directed to construction details of a medical device and broadly discloses materials that can be used for the various components of the device may include those commonly associated with medical devices.
Northrup specifically discloses Nitinol as one of the materials well-known for its use in medical devices (e.g., paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the resilient stiffening member 60 of Cohen out of Nitinol since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter or obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Cohen describes at col. 6, I. 51-54 that member 60 has sufficient stiffness to maintain adjacent pivot ridges 53 of adjacent vertebrae 52 in axial alignment, and sufficient .

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 4,686,963) in view of Chiba (US 5,860,912) and Buehs (US 2012/0041266) as applied to claim 7 above, and further in view of Northrup (US 2009/0177185).
As to Claim 47, Cohen and Chiba and Buehs disclose the steerable endoscope according to Claim 7, as discussed above. Cohen does not appear to specifically disclose wherein the wire spine is composed of Nitinol and Chiba and Buehs do not appear to remedy this deficiency.
Northrup is directed to construction details of a medical device and broadly discloses materials that can be used for the various components of the device may include those commonly associated with medical devices.
Northrup specifically discloses Nitinol as one of the materials well-known for its use in medical devices (e.g., paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the resilient stiffening member 60 of Cohen out of Nitinol since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter or obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Cohen describes at col. 6, I. 51 -54 that member 60 has sufficient stiffness to maintain adjacent pivot ridges 53 of adjacent vertebrae 52 in axial alignment, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 26, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795